Judgment, Supreme Court, Bronx County (Alexander Hunter, J.), rendered March 30, 1999, convicting defendant, after a nonjury trial, of assault in the second degree (two counts), criminal mischief in the second degree, criminal possession of stolen property in the fifth degree and of criminal possession of a weapon in the fourth degree (two counts), and sentencing him to concurrent terms of IV2 to 3 years on the assault convictions and 1 year on each of the remaining convictions, unanimously affirmed.
*366Contrary to defendant’s contention, there was legally sufficient evidence to support defendant’s conviction of assault in the second degree and the verdict was not against the weight of the evidence. Defendant struck the complainant on the back of the head with a speaker stand with such force that the stand was bent as a result. The complainant sustained a cut to the back of his head, which bled, soaking his shirt with blood. The cut was treated by paramedics at the scene and the complainant testified that he had pain in his head for one to one and one-half weeks, that at times he was unable to sleep and that he took pain medication daily. This evidence clearly supported the court’s finding that the complainant suffered the substantial pain or impairment of physical condition needed to establish the element of physical injury (see, People v Guidice, 83 NY2d 630, 636; People v Wiggins, 265 AD2d 905, lv denied 94 NY2d 908; People v Jackson, 232 AD2d 193, 194, lv denied 89 NY2d 924). Further, the overwhelming evidence demonstrates that the property damage exceeded the $1,500 statutory minimum. Concur — Tom, J. P., Mazzarelli, Lerner, Rubin and Friedman, JJ.